         Case 1:19-mc-00145-TSC Document 300 Filed 10/26/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                              )
In the Matter of the                          )
Federal Bureau of Prisons’ Execution          )
Protocol Cases,                               )
                                              )
LEAD CASE: Roane, et al. v. Barr              )       Case No. 19-mc-145 (TSC)
                                              )
THIS DOCUMENT RELATES TO:                     )
                                              )
Lee v. Barr, 19-cv-2559                       )
                                              )
                                              )
DANIEL LEWIS LEE,                             )
                                              )
              Plaintiff,                      )
                                              )
        v.                                    )       Case No. 19-cv-2559 (TSC)
                                              )
WILLIAM P. BARR, et al.                       )
                                              )
              Defendants.                     )
                                              )

                                            ORDER

       Plaintiff Daniel Lewis Lee’s motion to dismiss (ECF No. 290) the complaint in Lee v.

Barr, 19-cv-2559-TSC as moot is hereby GRANTED. It is hereby ORDERED that Daniel

Lewis Lee be removed as a Plaintiff in the consolidated action In the Matter of the Federal

Bureau of Prisons’ Execution Protocol Cases, 19-mc-145-TSC.

Date: October 26, 2020
                                             Tanya S. Chutkan
                                             TANYA S. CHUTKAN
                                             United States District Judge




                                                  1
